        Case 9:19-cr-00033-DLC Document 107 Filed 08/19/21 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA,                            CR 19–33–M–DLC

                     Plaintiff,

vs.                                                        ORDER

PATRICK RYAN O’LEARY,

                      Defendant.


      Before the Court is Defendant Patrick Ryan O’Leary’s Emergency and

Unopposed Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

(Doc. 105.) Mr. O’Leary moves the Court for compassionate release due to a

terminal illness. (Doc. 106 at 1.) The United States does not object to this motion.

(Doc. 105 at 2.) For the reasons stated herein, the Court will grant the motion.

      Although a term of imprisonment is usually set in stone, Congress has

“provided an exception, sometimes known as compassionate release,” which

permits this Court to reduce a custodial sentence “for ‘extraordinary and

compelling reasons.’” United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021).

Specifically, the First Step Act, as amended in 2018, provides that a “court may not

modify a term of imprisonment once it has been imposed except that in any case,”

the Court:


                                         1
        Case 9:19-cr-00033-DLC Document 107 Filed 08/19/21 Page 2 of 6



      [U]pon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from
      the receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors set forth in
      section 3553(a) to the extent that they are applicable, if it finds that . .
      . extraordinary and compelling reasons warrant such a reduction . . .
      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A)(i).

      “In other words, a court may not consider a motion brought under §

3582(c)(1)(A) unless (1) the Director of the BOP has filed the motion on the

inmate’s behalf, or (2) the inmate has requested that the BOP make such a motion

and either (a) the inmate has fully exhausted all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf, or (b) 30 days have

elapsed since the warden of the inmate’s facility received a compassionate-release

request from the inmate.” United States v. Keller, 2 F.4th 1278, 1281 (9th Cir.

2021). Such restrictions, however, constitute a “mandatory claim-processing rule”

as opposed to a jurisdictional bar. Id. at 1281–82.

      This is a significant distinction, because a Court need not enforce a

“mandatory claim-processing rule” unless the United States invokes non-

compliance as a defense. Id. Because the United States does not oppose the

                                           2
        Case 9:19-cr-00033-DLC Document 107 Filed 08/19/21 Page 3 of 6



motion (Doc. 105 at 2), the Court elects to presume in this case that §

3582(c)(1)(a)’s administrative exhaustion requirements have been fulfilled. (See

also Doc. 106-1 at 1–11.)

      As such, the question becomes whether: (1) “extraordinary and compelling

reasons warrant” reducing Mr. O’Leary’s term of imprisonment; and (2) whether

“the factors set forth in section 3553(a) to the extent that they are applicable,”

otherwise counsel against compassionate release. Keller, 2 F.4th at 1283.

Regarding the first inquiry, Congress has unfortunately “provided no statutory

definition of ‘extraordinary and compelling reasons.’” Aruda, 993 F.3d at 799.

Instead, when presented with a § 3582(c)(1)(A) motion, this Court may look to the

“Sentencing Commission’s statements in U.S.S.G. § 1B1.13,” regarding

extraordinary and compelling circumstances. Id. at 801. Such statements are not

binding, however, and simply inform this Court’s discretion. Id.

      Application notes to U.S.S.G. § 1B1.13 provides that “extraordinary and

compelling reasons exist,” if the “defendant is suffering from a terminal illness

(i.e., a serious and advanced illness with an end of life trajectory).” “A specific

prognosis of life expectancy (i.e., a probability of death within a specific time

period) is not required” and “metastatic solid-tumor cancer,” is provided as an

example. Id. With this guidance in mind, the Court finds that extraordinary and

compelling reasons justify compassionate release in this case.

                                           3
        Case 9:19-cr-00033-DLC Document 107 Filed 08/19/21 Page 4 of 6



      Mr. O’Leary has provided substantial documentary evidence that he

currently suffers from a terminal illness. Specifically, medical records evidence

that Mr. O’Leary suffers from locally advanced hepatocellular carcinoma. (Doc.

106-2 at 1.) This cancer is possibly in stage IV and is manifested through masses

on Mr. O’Leary’s liver. (Id.) Prognosis is classified as “poor” and Mr. O’Leary’s

life expectancy as of June 22, 2021 was less than 1 year. (Id.) Another physician

within the Bureau of Prisons does not generally disagree with these findings, but

places Mr. O’Leary’s life expectancy in the 2-year range. (Doc. 106-3.) Using

U.S.S.G. § 1B1.13’s commentary as a guide, the Court is satisfied that Mr.

O’Leary’s current medical outlook, constitutes an “extraordinary and compelling”

justification for a sentencing reduction within the meaning of § 3582(c)(1)(A).

      Turning to whether the relevant § 3553(a) factors caution against

compassionate release, the Court finds they do not. The Court need not enumerate

the familiar factors at length. 18 U.S.C. § 3553(a). Mr. O’Leary’s offense conduct

is serious, involving distribution of methamphetamine with a firearm. For this

conduct, Mr. O’Leary received a 10-year custodial sentence, followed by 5 years

of supervised release. (Doc. 61.) But reviewing the relevant factors through a new

lens, the Court has no trouble concluding they support compassionate release in

this case.




                                         4
        Case 9:19-cr-00033-DLC Document 107 Filed 08/19/21 Page 5 of 6



      Take for example the factor related to medical care, 18 U.S.C. §

3553(a)(2)(D), or the overarching consideration that the defendant shall not be

subjected a punishment that is greater than necessary, 18 U.S.C. § 3553(a). Both

of these strongly favor Mr. O’Leary’s release from imprisonment. Not only will

opportunities for medical care be more abundant outside of the custodial

environment, but the Court concludes that although Mr. O’Leary’s offense conduct

is serious, to punish Mr. O’Leary by forcing him to spend his last days suffering

from cancer in custody and away from his family would be a far greater punitive

measure than is necessary to fulfill this Court’s sentencing objectives. Mr.

O’Leary has by all accounts a clean disciplinary history since being incarcerated

(Doc. 106-4) and the Court finds that his current medical ailments, in combination

with supervised release, will alleviate any threat he might pose to the public.

      Based on the foregoing, the Court will grant Mr. O’Leary’s motion and

reduce his term of imprisonment to time served. Mr. O’Leary will immediately

begin a five-period of supervised release and be subject to all mandatory, standard,

and special conditions of supervision outlined in the original judgment. (Doc.

106.) Mr. O’Leary will also be ordered to comply with the release plan approved

by the United States Probation Office for the Eastern District of Washington on

July 2, 2021. (Doc. 106-5.) The Court wishes Mr. O’Leary the best of luck on

supervised release.

                                          5
        Case 9:19-cr-00033-DLC Document 107 Filed 08/19/21 Page 6 of 6



      Accordingly, IT IS ORDERED that the motion (Doc. 105) is GRANTED.

      IT IS FURTHER ORDERED that pursuant to 18 U.S.C. § 3582(c)(1)(A),

Mr. O’Leary’s term of imprisonment is hereby reduced to time already served.

      IT IS FURTHER ORDERED that, as soon as is practicable, Mr. O’Leary

shall be released from the custody of the Bureau of Prisons.

      IT IS FURTHER ORDERED that, immediately upon release from

imprisonment, Mr. O’Leary shall begin a five-year period of supervised release,

subject to all mandatory, standard, and special conditions of supervision outlined in

this Court’s original judgment. (See Doc. 61 at 3–5.)

      IT IS FURTHER ORDERED that Mr. O’Leary shall follow and adhere to

the release plan approved by the United States Probation Office for the Eastern

District of Washington (See Doc. 106-5).

      DATED this 19th day of August, 2021.




                                         6
